DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/488,768, filed on 4/17/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Current Application
Patent ‘529
1. An optical lens assembly comprising at least one lens element, which is a dual molded lens element, and the dual molded lens element comprising: a light transmitting portion comprising: an effective optical section; and a peripheral section surrounding the effective optical section and comprising a plurality of first inner strip-shaped structures, wherein the first inner strip-shaped structures are regularly arranged along a circumferential direction of a central axis of the dual molded lens element; and a light absorbing portion located on at least one of an object-side surface and an image-side surface of the dual molded lens element, wherein the light absorbing portion is annular and surrounds the central axis, a plastic material and a color of the light absorbing portion are different from a plastic material and a color of the light transmitting portion, the dual molded lens element is made by an injection molding method and formed integrally, the light absorbing portion comprises a plurality of second inner strip-shaped structures, the second inner strip-shaped structures are regularly arranged along 











2. The optical lens assembly of claim 1, wherein the dual molded lens element is made by a dual-shot injection molding method.


3. The optical lens assembly of claim 2, wherein each of the peripheral section of the light transmitting portion and the light absorbing portion comprises an outer annular surface, each of the first inner strip-shaped structures is disposed in a direction from the central axis towards the outer annular surface of the peripheral section, and each of the second inner strip-shaped structures is disposed in a direction from the central axis towards the outer annular surface of the light absorbing portion.
An optical lens assembly comprising at least one lens element, which is a dual molded lens element, and the dual molded lens element comprising: a light transmitting portion comprising: an effective optical section; and a peripheral section surrounding the effective optical section and comprising a plurality of first inner strip-shaped structures, wherein the first inner strip-shaped structures are regularly arranged along a circumferential direction of a central axis of the dual molded lens element; and a light absorbing portion located on at least one of an object-side surface and an image-side surface of the dual molded lens element, wherein the light absorbing portion is annular and surrounds the central axis, a plastic material and a color of the light absorbing portion are different from a plastic material and a color of the light transmitting portion, the dual molded lens element is made by an injection molding method and formed integrally, the light absorbing portion comprises a plurality of second inner strip-shaped structures, the second inner strip-shaped structures are regularly arranged along the circumferential direction of the central axis, and the second inner strip-shaped structures are disposed correspondingly to and connected to the first inner strip-shaped structures; wherein a center-to-center spacing angle in the circumferential direction of the central axis between any two of the second inner strip-shaped structures which are adjacent to each other is θ2, and the following condition is satisfied:
0 degrees<θ2<18 degrees.
2. The optical lens assembly of claim 1, wherein the dual molded lens element is made by a dual-shot injection molding method.
3. The optical lens assembly of claim 2, wherein each of the peripheral section of the light transmitting portion and the light absorbing portion comprises an outer annular surface, each of the first inner strip-shaped structures is disposed in a direction from the central axis towards the outer annular surface of the peripheral section, and each of the second inner strip-shaped structures is disposed in a direction from the central axis towards the outer annular surface of the light absorbing portion.
5. The optical lens assembly of claim 3, wherein each of the second inner strip-shaped structures is a wedge strip.


wherein a connecting structure is located on at least one of the peripheral section and the light absorbing portion of the dual molded lens element, the connecting structure comprises a connecting surface and a receiving surface, the connecting surface is an annular conical surface, the receiving surface is orthogonal to the central axis, the connecting structure is connected to another lens element which is adjacent to the dual molded lens element, and the connecting structure is for the dual molded lens element and the another lens element both aligned with 
























14. The optical lens assembly of claim 13, wherein an angle between the connecting surface and the receiving surface is a, and the following condition is satisfied: 95 degrees<α<135 degrees.
An optical lens assembly comprising at least one lens element, which is a dual molded lens element, and the dual molded lens element comprising: a light transmitting portion comprising: an effective optical section; and a peripheral section surrounding the effective optical section and comprising a plurality of first inner strip-shaped structures, wherein the first inner strip-shaped structures are regularly arranged along a circumferential direction of a central axis of the dual molded lens element; and a light absorbing portion located on at least one of an object-side surface and an image-side surface of the dual molded lens element, wherein the light absorbing portion is annular and surrounds the central axis, a plastic material and a color of the light absorbing portion are different from a plastic material and a color of the light transmitting portion, the dual molded lens element is made by an injection molding method and formed integrally, the light absorbing portion comprises a plurality of second inner strip-shaped structures, the second inner strip-shaped structures are regularly arranged along the circumferential direction of the central axis, and the second inner strip-shaped structures are disposed correspondingly to and connected to the first inner strip-shaped structures; wherein a center-to-center spacing angle in the circumferential direction of the central axis between any two of the second inner strip-shaped structures which are adjacent to each other is θ2, and the following condition is satisfied:
0 degrees<θ2<18 degrees.


2. The optical lens assembly of claim 1, wherein the dual molded lens element is made by a dual-shot injection molding method.
12. The optical lens assembly of claim 2, wherein a number of the lens element of the optical lens assembly is at least two, at least one of the lens elements is the dual molded lens element, a connecting structure is located on at least one of the peripheral section and the light absorbing portion of the dual molded lens element, the connecting structure comprises a connecting surface and a receiving surface, the connecting surface is an annular conical surface, the receiving surface is orthogonal to the central axis and farther from the central axis than the connecting surface is from the central axis, the connecting structure is connected to another lens element which is adjacent to the dual molded lens element, and the connecting structure is for the dual molded lens element and the another lens element both aligned with the central axis.

13. The optical lens assembly of claim 12, wherein an angle between the connecting surface and the receiving surface is a, and the following condition is satisfied:95 degrees<α<135 degrees.



Allowable Subject Matter
Claims 4-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 4 and 5: an optical lens assembly as claimed, specifically wherein a flat surface is located between the outer annular surface of the peripheral section and the outer annular surface of the light absorbing portion, the flat surface surrounds and is orthogonal to the central axis, and the flat surface is located on the peripheral section or the light absorbing portion.
The prior art fails to teach a combination of all the claimed features as presented in claim 6: an optical lens assembly as claimed, specifically wherein the effective optical section comprises at least one aspheric surface.
The prior art fails to teach a combination of all the claimed features as presented in claims 7-10: an optical lens assembly as claimed, specifically wherein a number of the lens element of the optical lens assembly is at least two, at least one of the lens elements is the dual molded lens element, a connecting structure is located on at least one of the peripheral section and the light absorbing portion of the dual molded lens element, the connecting structure comprises a connecting surface and a receiving surface, the connecting surface is an annular conical surface, the receiving surface is orthogonal to the central axis, the connecting structure is connected to another lens element which is adjacent to the dual molded lens element, and the connecting 
The prior art fails to teach a combination of all the claimed features as presented in claim 11: an electronic device comprising a camera module, specifically comprising said optical lens assembly.
The prior art fails to teach a combination of all the claimed features as presented in claim 15: an optical lens assembly as claimed, specifically wherein the connecting structure is located on the light absorbing portion.
The prior art fails to teach a combination of all the claimed features as presented in claim 16: an optical lens assembly as claimed, specifically wherein the connecting structure is located on the peripheral section.
The prior art fails to teach a combination of all the claimed features as presented in claim 17: an electronic device comprising a camera module, specifically comprising said optical lens assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 12, 2022